Exhibit 10.5

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

by and among

Horizon Lines, LLC

the Guarantors Listed on the Signature Pages hereto

and

Purchasers

Dated as of October 5, 2011

 

- 1 -



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 5, 2011, by and among Horizon Lines, LLC, a Delaware limited
liability company (the “Company”), the guarantors listed on Schedule I hereto
(collectively, the “Guarantors”) and the Purchasers, governing the Company’s
Second Lien Senior Secured Notes due 2016 (the “Initial Notes”), which are fully
and unconditionally guaranteed by the Guarantors (the “Guarantees”). The Initial
Notes and the Guarantees attached thereto are herein collectively referred to as
the “Initial Securities.”

This Agreement is made pursuant to the Purchase Agreement relating to the
Initial Notes of even date herewith, (the “Purchase Agreement”), by and among
the Company, the Guarantors and the various Purchasers. In order to induce the
Purchasers to purchase the Initial Securities, the Company has agreed to provide
the registration rights set forth in this Agreement. The execution and delivery
of this Agreement is a condition to the obligations of the Purchasers set forth
in Section 6(k) of the Purchase Agreement. Capitalized terms used herein and not
otherwise defined shall have the meaning assigned to them in the Indenture of
even date herewith (as amended or supplemented from time to time, the
“Indenture”), by and among the Company, the Guarantors and U.S. Bank National
Association, as trustee (the “Trustee”), relating to the Initial Notes and the
Exchange Notes (as defined below).

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Additional Interest: As defined in Section 5 hereof.

Advice: As defined in Section 6(d) hereof.

Affiliate: As defined in Rule 144.

Broker-Dealer: Any broker or dealer registered with the Commission under the
Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed. If the time to perform any action
hereunder falls on a day that is not a Business Day, such time will be extended
to the next Business Day and no Additional Interest shall accrue for the
intervening period.

Closing Date: The date of this Agreement.

Commission: The Securities and Exchange Commission.

Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of this
Agreement upon the occurrence of (i) the filing and effectiveness under the
Securities Act of the

 

1



--------------------------------------------------------------------------------

Exchange Offer Registration Statement relating to the Exchange Securities to be
issued in the Exchange Offer, (ii) the maintenance of such Exchange Offer
Registration Statement continuously effective and the keeping of the Exchange
Offer open for a period not less than the minimum period required pursuant to
Section 3(b) hereof, and (iii) the delivery by the Company to the Registrar
under the Indenture of Exchange Securities in the same aggregate principal
amount as the aggregate principal amount of Initial Securities that were validly
tendered (and not withdrawn) by Holders thereof pursuant to the Exchange Offer.

Exchange Act: The Securities Exchange Act of 1934.

Exchange Date: As defined in Section 3(a) hereto.

Exchange Offer: The registration by the Company under the Securities Act of the
issuance of the Exchange Securities pursuant to a Registration Statement
pursuant to which the Company offers the Holders of all outstanding Transfer
Restricted Securities the opportunity to exchange all such outstanding Transfer
Restricted Securities held by such Holders for Exchange Securities in an
aggregate principal amount equal to the aggregate principal amount of the
Transfer Restricted Securities tendered in such exchange offer by such Holders.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exchange Securities or Exchange Notes: The Second Lien Senior Secured Notes due
2016, of the same series under the Indenture (and having the same rights and
provisions, except for registration rights) as the Initial Notes and the
Guarantees attached thereto, to be issued to Holders in exchange for Transfer
Restricted Securities pursuant to this Agreement in the Exchange Offer.

FINRA: Financial Industry Regulatory Authority, Inc.

Holders: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 8(a) hereof.

Indenture: As defined in the preamble hereto.

Initial Notes: As defined in the preamble hereto.

Initial Placement: The issuance and sale by the Company of the Initial
Securities to the Purchasers pursuant to the Purchase Agreements.

Initial Securities: As defined in the preamble hereto.

Interest Payment Date: As defined in the Indenture and the Securities.

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

 

-2-



--------------------------------------------------------------------------------

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Purchaser: Each “Purchaser” named in a Purchase Agreement.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Company and the
Guarantors relating to (a) an offering of Exchange Securities pursuant to an
Exchange Offer or (b) the registration for resale of Transfer Restricted
Securities pursuant to the Shelf Registration Statement, in each case, (i) that
is filed pursuant to the provisions of this Agreement, (ii) including the
Prospectus included therein, and (iii) including all amendments and supplements
thereto (including post-effective amendments) and all exhibits and material
incorporated by reference therein.

Restricted Holder: A holder (i) that is an Affiliate of the Company within the
meaning of Rule 405 or Rule 144, (ii) who acquires Exchange Notes outside the
ordinary course of such holder’s business, (iii) who has arrangements or
understandings with any person to participate in the Exchange Offer for the
purpose of distributing Exchange Notes and (iv) that is a Broker-Dealer, but
only with respect to Exchange Notes received by such Broker-Dealer pursuant to
the Exchange Offer in exchange for Transfer Restricted Securities acquired by
the Broker-Dealer directly from the Company.

Rule 144: Rule 144 promulgated under the Securities Act.

Securities: The Initial Securities and/or the Exchange Securities, as
applicable.

Securities Act: The Securities Act of 1933.

Shelf Effectiveness Deadline: As defined in Section 4(a) hereof.

Shelf Registration Statement: As defined in Section 4(a) hereof.

Transfer Restricted Securities: The Initial Securities; provided that the
Initial Securities shall cease to be Transfer Restricted Securities on the
earliest to occur of (i) the date on which a Registration Statement with respect
to such Initial Securities has become effective under the Securities Act and
such Initial Securities have been exchanged or disposed of pursuant to such
Registration Statement; (ii) such Initial Securities are sold pursuant to Rule
144 under circumstances in which any legend borne by such Initial Securities
relating to restrictions on transferability thereof, under the Securities Act or
otherwise, is removed by the Company or pursuant to the Indenture; (iii) the
date that is one (1) year after the date of this Agreement, if the holder of
such Initial Securities is eligible to dispose of all of the Initial Securities
held by such holder within a three (3) month period pursuant to Rule 144(e) (or
any successor provision thereto) and the restrictive legend has been removed
from all certificates evidencing such Initial Securities; or (iv) the date on
which such Initial Securities cease to be outstanding.

Trust Indenture Act: The Trust Indenture Act of 1939.

 

-3-



--------------------------------------------------------------------------------

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

SECTION 2. Securities Subject to this Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person, including each
Purchaser, is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities, whether such
Person owns such Transfer Restricted Securities directly or through nominees.

SECTION 3. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a)(i) hereof have
been complied with), or there are no Transfer Restricted Securities outstanding,
the Company and the Guarantors shall, as soon as practicable after the Closing
Date, (i) cause the Exchange Offer Registration Statement to be filed with the
Commission, (ii) use commercially reasonable efforts to cause such Exchange
Offer Registration Statement to become effective, (iii) in connection with the
foregoing, use commercially reasonable efforts to (A) file all preeffective
amendments to such Exchange Offer Registration Statement as may be necessary in
order to cause it to become effective, (B) file, if applicable, a post-effective
amendment to such Exchange Offer Registration Statement pursuant to Rule 430A
under the Securities Act and (C) cause all necessary filings, if any, in
connection with the registration and qualification of the Exchange Securities to
be made under the state securities or blue sky laws of such jurisdictions as are
necessary to permit Consummation of the Exchange Offer, provided, however, that
neither the Company nor any Guarantor shall be required to take any action that
would subject them to general service of process or taxation in any jurisdiction
where they are not already subject, and (iv) upon the effectiveness of such
Exchange Offer Registration Statement, commence the Exchange Offer. Each of the
Company and the Guarantors shall use commercially reasonable efforts to
Consummate the Exchange Offer as soon as practicable after the Closing Date, but
in any event not later than 180 days following the Closing Date (such 180th day
being the “Exchange Date”). The Exchange Offer, if required pursuant to this
Section 3(a), shall be on the appropriate form permitting registration of the
Exchange Securities to be offered in exchange for the Transfer Restricted
Securities and to permit resales of Initial Securities held by Broker-Dealers as
contemplated by Section 3(c) hereof.

(b) If an Exchange Offer Registration Statement is required to be filed and
declared effective pursuant to Section 3(a) above, the Company and the
Guarantors shall use commercially reasonable efforts to cause the Exchange Offer
Registration Statement to be effective continuously, and shall keep the Exchange
Offer open for a period of not less than the minimum period required under
applicable federal and state securities laws to Consummate the Exchange Offer;
provided, however, that in no event shall such period be less than 20 Business
Days after the date notice of the Exchange Offer is mailed to the Holders. The
Company shall cause the Exchange Offer to comply with all applicable federal and
state securities laws. No securities other than the Exchange Securities shall be
included in the Exchange Offer Registration Statement.

 

-4-



--------------------------------------------------------------------------------

(c) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for its own account as a result of market-making activities or other trading
activities (other than Initial Securities acquired directly from the Company),
may exchange such Transfer Restricted Securities pursuant to the Exchange Offer.
Such “Plan of Distribution” section shall also contain all other information
with respect to such resales by Broker-Dealers that the Commission may require
in order to permit such resales pursuant thereto, but such “Plan of
Distribution” shall not name any such Broker-Dealer or disclose the amount of
Transfer Restricted Securities held by any such Broker-Dealer except to the
extent required by the Commission as a result of a change in policy after the
date of this Agreement.

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Securities Act and must, therefore, deliver a prospectus meeting
the requirements of the Securities Act in connection with resales of any
Exchange Securities received by such Broker-Dealer in the Exchange Offer, the
Company and the Guarantors shall permit the use of the Prospectus contained in
the Exchange Offer Registration Statement by such Broker-Dealer to satisfy such
prospectus delivery requirement. The Company and the Guarantors shall use
commercially reasonable efforts to keep the Exchange Offer Registration
Statement continuously effective, supplemented and amended as required by the
provisions of Section 6(c) hereof to the extent necessary to ensure that it is
available for resales of Transfer Restricted Securities acquired by
Broker-Dealers for their own accounts as a result of marketmaking activities or
other trading activities, and to ensure that it conforms with the requirements
of this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a period ending on the
earlier of (i) 180 days from the date on which the Exchange Offer Registration
Statement is declared effective and (ii) the date on which a Broker-Dealer is no
longer required to deliver a prospectus in connection with marketmaking or other
trading activities.

Upon request, the Company shall provide sufficient copies of the latest version
of such Prospectus to such Broker-Dealers within five Business Days after such
request at any time during such 180 day (or shorter, as provided in the
foregoing sentence) period in order to facilitate such resales.

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (i) the Company and the Guarantors are not required
to file an Exchange Offer Registration Statement or to Consummate the Exchange
Offer solely because the Exchange Offer is not permitted by applicable law or
Commission policy (after the procedures set forth in Section 6(a)(i) hereof have
been complied with), (ii) for any reason the Exchange Offer is not Consummated
by the Exchange Date, or (iii) prior to the Exchange Date, (A) one or more
Purchasers make a request to the Company with respect to Transfer Restricted
Securities not eligible to be exchanged for Exchange Securities in the Exchange
Offer or (B) any Holder of Transfer Restricted Securities notifies the Company
that (1) such Holder is prohibited

 

-5-



--------------------------------------------------------------------------------

by applicable law or Commission policy from participating in the Exchange Offer,
(2) such Holder may not resell the Exchange Securities acquired by it in the
Exchange Offer to the public without delivering a prospectus and that the
Prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder, or (3) such Holder is
a Broker-Dealer and holds Transfer Restricted Securities acquired directly from
the Company or one of its Affiliates, then the Company and the Guarantors shall
use commercially reasonable efforts to cause to be filed and declared effective
a shelf registration statement pursuant to Rule 415 under the Securities Act,
which may be an amendment to the Exchange Offer Registration Statement (in
either event, the “Shelf Registration Statement”), as soon as practicable after
the Closing Date and in any event, on or prior to the 90th day after the date
such obligation arises pursuant to this clause (such later date being the “Shelf
Effectiveness Deadline”), which Shelf Registration Statement shall provide for
resales of all Transfer Restricted Securities the Holders of which shall have
provided the information required pursuant to Section 4(b) hereof.

Each of the Company and the Guarantors shall use commercially reasonable efforts
to keep such Shelf Registration Statement continuously effective, supplemented
and amended as required by the provisions of Sections 6(b) and (c) hereof to the
extent necessary to ensure that it is available for resales of Transfer
Restricted Securities by the Holders of such Securities entitled to the benefit
of this Section 4(a), and to ensure that it conforms with the requirements of
this Agreement in all material respect, the Securities Act and the policies,
rules and regulations of the Commission as announced from time to time, from the
date on which the Shelf Registration Statement is declared effective by the
Commission until the expiration of the one year period referred to in Rule 144
applicable to securities held by nonaffiliates under the Securities Act (or
shorter period that will terminate when all the Transfer Restricted Securities
covered by such Shelf Registration Statement have been sold pursuant to such
Shelf Registration Statement).

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 20 Business Days after receipt of a request therefor, such
information as required by Regulation S-K of the Securities Act or, reasonably
requested by the Company for use in connection with any Shelf Registration
Statement or Prospectus or preliminary Prospectus included therein. No Holder
shall be entitled to Additional Interest pursuant to Section 5 hereof unless and
until (and from and after such time) such Holder shall have provided all such
information. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not materially misleading and shall promptly supply such
other information as the Company may from time to time reasonably request.

(c) Certification. Within fifteen (15) business days following receipt of
written request from the Company by any Holder (which request shall not be made
more than once in any calendar year), such Holder shall certify to the Company
that such holder continues to hold Transfer Restricted Securities (the
“Certification”). If a Holder fails to provide the Certification within the
fifteen (15) business day period referred to in the immediately preceding
sentence, the Company reserves the right, in its sole discretion, to remove such
Holder’s Transfer Restricted

 

-6-



--------------------------------------------------------------------------------

Securities from a Registration Statement within fifteen (15) business days after
receipt by such holder of a second written notice specifying that the Holder may
be removed from such Registration Statement unless such holder provides the
Certification within such subsequent fifteen (15) business day period. The
Company will use commercially reasonable efforts to notify all Holders of the
certification request pursuant to this Section 4(c).

SECTION 5. Additional Interest. If (i) the Exchange Offer has not been
Consummated by the Exchange Date, (ii) any Shelf Registration Statement, if
required hereby, has not been declared effective by the Commission by the Shelf
Effectiveness Deadline or (iii) any Registration Statement required by this
Agreement has been declared effective but ceases to be effective or otherwise
available at any time for more than 60 calendar days in a twelve month period
during which it is required to be effective under this Agreement (each such
event referred to in clauses (i) through (iii), a “Registration Default”), the
Company hereby agrees that the interest rate borne by the Transfer Restricted
Securities shall be increased by 0.25% per annum during the 90-day period
immediately following the occurrence of any Registration Default and shall
increase by 0.25% per annum at the end of each subsequent 90-day period (such
increase, “Additional Interest”), but in no event shall such increase exceed
1.00% per annum on the principal amount of Transfer Restricted Securities;
provided that the Company and the Guarantors shall in no event be required to
pay Additional Interest for more than one Registration Default at any given
time. At the cure of all Registration Defaults relating to the particular
Transfer Restricted Securities, the interest rate borne by the relevant Transfer
Restricted Securities will be reduced to the original interest rate borne by
such Transfer Restricted Securities.

All accrued Additional Interest shall be paid by the Company and the Guarantors
(or the Company and the Guarantors will cause the Paying Agent to make such
payment on their behalf) to the Holders entitled thereto, in the manner provided
for the payment of interest in the Indenture, on each Interest Payment Date, as
more fully set forth in the Indenture, the Initial Notes and the Exchange Notes.
All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, if required pursuant to Section 3(a) hereof, the Company and the
Guarantors shall comply with all of the provisions of Section 6(c) hereof, shall
use commercially reasonable efforts to effect such exchange to permit the sale
of Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof, and shall comply with all of the
following provisions:

(i) If in the reasonable opinion of counsel to the Company there is a question
as to whether the Exchange Offer is permitted by applicable law, each of the
Company and the Guarantors hereby agrees to use commercially reasonable efforts
to seek a no-action letter or other favorable decision from the Commission
allowing the Company and the Guarantors to Consummate an Exchange Offer for such
Transfer Restricted

 

-7-



--------------------------------------------------------------------------------

Securities. Each of the Company and the Guarantors hereby agrees to pursue the
issuance of such a decision to the Commission staff level but shall not be
required to take commercially unreasonable action to effect a change of
Commission policy. In connection with the foregoing, each of the Company and the
Guarantors hereby agrees, however, to (A) participate in telephonic conferences
with the Commission, (B) deliver to the Commission staff an analysis prepared by
counsel to the Company setting forth the legal bases, if any, upon which such
counsel has concluded that such an Exchange Offer should be permitted and
(C) diligently pursue a resolution (which need not be favorable and which need
not be a written resolution) by the Commission staff of such submission.

(ii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities
(including, without limitation, any Holder who is a Broker-Dealer) shall
furnish, upon the request of the Company, prior to the Consummation of the
Exchange Offer, a written representation to the Company and the Guarantors
(which may be contained in the letter of transmittal contemplated by the
Exchange Offer Registration Statement) to the effect that (A) it is not an
Affiliate of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any Person to
participate in, a distribution of the Exchange Securities to be issued in the
Exchange Offer, (C) it is acquiring the Exchange Securities in its ordinary
course of business, and (D) only if such Holder is a Broker-Dealer that will
receive Exchange Securities in exchange for Initial Securities that such
Broker-Dealer acquired for its own private account as a result of market making
or other trading activities, it will deliver a Prospectus, as required by law,
in connection with any sale of such Exchange Securities. In addition, all such
Holders of Transfer Restricted Securities shall otherwise cooperate in the
Company’s preparations for the Exchange Offer. As a condition to its
participation in the Exchange Offer, each Holder hereby acknowledges and agrees
that any Holder that is a Broker-Dealer using the Exchange Offer to participate
in a distribution of the securities to be acquired in the Exchange Offer
(1) could not, under Commission policy as in effect on the date of this
Agreement, rely on the position of the Commission enunciated in Morgan Stanley
and Co., Inc.(available June 5, 1991) and Exxon Capital Holdings Corporation
(available May 13, 1988), as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993, and similar no-action letters (which may
include any no-action letter obtained pursuant to clause (i) above), and
(2) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with a secondary resale transaction and that
such a secondary resale transaction should be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508, as applicable, of Regulation S-K if the resales are
of Exchange Securities obtained by such Holder in exchange for Transfer
Restricted Securities acquired by such Holder directly from the Company.

(b) Shelf Registration Statement. If required pursuant to Section 4, in
connection with the Shelf Registration Statement, each of the Company and the
Guarantors shall comply with all the provisions of Section 6(c) hereof and shall
use commercially reasonable efforts to effect such registration to permit the
sale of the Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof, and pursuant thereto each of
the Company and the Guarantors will as expeditiously as possible prepare and
file with

 

-8-



--------------------------------------------------------------------------------

the Commission a Registration Statement relating to the registration on any
appropriate form under the Securities Act, which form shall be available for the
sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof.

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Transfer Restricted
Securities by Broker-Dealers), each of the Company and the Guarantors shall:

(i) use commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors) for the period specified in Section 3 or
4 hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, if Commission review is required, use
commercially reasonable efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

(ii) use commercially reasonable efforts to prepare and file with the Commission
such amendments and post-effective amendments to the applicable Registration
Statement as may be necessary to keep the Registration Statement effective for
the applicable period set forth in Section 3 or 4 hereof, as applicable, or such
shorter period as will terminate when all Transfer Restricted Securities covered
by such Registration Statement have been sold; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
the applicable provisions of Rules 424 and 430A under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in such Registration Statement
or supplement to the Prospectus;

(iii) advise each Holder whose Transfer Restricted Securities have been included
in a Shelf Registration Statement, (A) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to any
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer

 

-9-



--------------------------------------------------------------------------------

Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
happening of any event that makes any statement of a material fact made in the
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
Prospectus in order to make the statements therein not misleading. If at any
time the Commission shall issue any stop order suspending the effectiveness of
the Registration Statement, or any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Transfer Restricted Securities under state
securities or blue sky laws, each of the Company and the Guarantors shall use
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;

(iv) in the case of a Shelf Registration Statement, furnish without charge, upon
request, to each selling Holder named in any Registration Statement, and each of
the underwriter(s), if any, before filing with the Commission, copies of any
Registration Statement or any Prospectus included therein or any amendments or
supplements to any such Registration Statement or Prospectus (including all
documents incorporated by reference after the initial filing of such
Registration Statement), which documents will be subject to the review and
comment of such Holders and underwriter(s) in connection with such sale, if any,
for a period of at least three Business Days, and make the Company’s
representatives available for discussion of such documents and other customary
due diligence matters, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which a Holder of Transfer Restricted Securities covered by such Registration
Statement or the underwriter(s), if any, shall reasonably object in writing
within three Business Days after the receipt thereof (such objection to be
deemed timely made upon confirmation of telecopy transmission within such
period). The objection of a Holder or underwriter, if any, shall be deemed to be
reasonable if such Registration Statement, amendment, Prospectus or supplement,
as applicable, as proposed to be filed, contains a material misstatement or
omission. Notwithstanding the foregoing, the Company shall not be required to
take any actions under this Section 6(c)(iv) that are not, in the reasonable
opinion of counsel for the Company, in compliance with applicable law;

(v) in the case of a Shelf Registration Statement, promptly prior to the filing
of any document that is to be incorporated by reference into a Registration
Statement or Prospectus in connection with such registration or sale, if any,
provide copies of such document to each selling Holder named in the Registration
Statement in connection with such exchange, registration or sale, if any, and to
the underwriter(s), if any, make the Company’s and the Guarantors’
representatives available for discussion of such document and other customary
due diligence matters subject to execution and delivery of customary
confidentiality agreements, and include such information in such document prior
to the filing thereof as such selling Holders or underwriter(s), if any,
reasonably may request;

 

-10-



--------------------------------------------------------------------------------

(vi) in the case of a Shelf Registration Statement, make available at reasonable
times for inspection by the selling Holders, the managing underwriter(s), if
any, participating in any disposition pursuant to such Registration Statement
and any attorney or accountant retained by such selling Holder or any of the
underwriter(s), all financial and other records, pertinent corporate documents
and properties of each of the Company and the Guarantors and cause the Company’s
and the Guarantors’ officers, directors and employees to supply all information
reasonably requested by any such Holder, underwriter, attorney or accountant in
connection with such Registration Statement or any post-effective amendment
thereto subsequent to the filing thereof and prior to its effectiveness and to
participate in meetings with investors to the extent requested by the managing
underwriter(s), if any; provided that any Holder or representative thereof
requesting or receiving such information shall agree to be bound by reasonable
confidentiality agreements and procedures with respect thereto;

(vii) in the case of a Shelf Registration Statement, if requested by any selling
Holders or the underwriter(s), if any, promptly incorporate in any Registration
Statement or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such selling Holders and underwriter(s), if any,
may reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Transfer Restricted
Securities, information with respect to the principal amount of Transfer
Restricted Securities being sold to such underwriter(s), the purchase price
being paid therefor and any other terms of the offering of the Transfer
Restricted Securities to be sold in such offering; and make all required filings
of such Prospectus supplement or post-effective amendment as soon as practicable
after the Company is notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

(viii) in the case of a Shelf Registration Statement, upon request, furnish to
each selling Holder and each of the underwriter(s), if any, without charge, at
least one copy of the Registration Statement, as first filed with the
Commission, and of each amendment thereto, including financial statements and
schedules (without all documents incorporated by reference therein or exhibits
thereto, unless requested);

(ix) in the case of a Shelf Registration Statement, upon request, deliver to
each selling Holder and each of the underwriter(s), if any, without charge, as
many copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request;
provided, that if no Registration Statement is effective or no Prospectus is
usable in accordance with the provisions of Section 6(b) hereof, the Company
shall deliver to each selling Holder a notice to that effect in response to such
request; each of the Company and the Guarantors hereby consents to the use (in
accordance with law) of the Prospectus and any amendment or supplement thereto
by each of the selling Holders and each of the underwriter(s), if any, in
connection with the offering and the sale of the Transfer Restricted Securities
covered by the Prospectus or any amendment or supplement thereto;

(x) in the case of a Shelf Registration Statement, upon the reasonable request
of such Holder, enter into such agreements (including an underwriting agreement

 

-11-



--------------------------------------------------------------------------------

containing customary terms), and make such representations and warranties, and
take all such other actions in connection therewith in order to expedite or
facilitate the disposition of the Transfer Restricted Securities pursuant to any
Registration Statement contemplated by this Agreement, all to such extent as may
be customarily and reasonably requested by any Holder or Holders of Transfer
Restricted Securities or underwriter in connection with any sale or resale
pursuant to any Registration Statement contemplated by this Agreement; and
whether or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, each of the Company and the
Guarantors shall:

(A) upon the request of any Holder, furnish to each underwriter, if any, in such
substance and scope as they may reasonably request and as are customarily made
by issuers to underwriters in primary underwritten offerings, upon the date of
the effectiveness of the Shelf Registration Statement:

(1) a certificate in customary form, dated the date of effectiveness of the
Shelf Registration Statement, as the case may be, signed by (y) the Chief
Executive Officer or any Vice President and (z) a principal financial or
accounting officer of the Company and such Guarantor, confirming, as of the date
thereof, the matters set forth in paragraphs (i) and (ii) of Section 6(c) of the
Purchase Agreement and such other matters as such parties may reasonably
request;

(2) an opinion in customary form, dated the date of the effectiveness of the
Shelf Registration Statement of counsel for the Company and the Guarantors,
covering the matters customarily covered in opinions request in similar
underwritten offerings (including so-called “10b-5” letters) and such other
matters as such parties may reasonably request; and

(3) use commercially reasonable efforts to obtain a customary comfort letter,
dated the date of effectiveness of the Shelf Registration Statement, from the
Company’s independent accountants, together with a bring down comfort letter,
each in the customary form and covering matters of the type customarily
requested to be covered in comfort letters by underwriters in connection with
primary underwritten offerings;

(B) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(x)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company or any of the Guarantors pursuant to this
Section 6(c)(x), if any; and

(C) set forth in the underwriting agreement customary indemnification provisions
from the Company.

 

-12-



--------------------------------------------------------------------------------

(xi) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, the underwriter(s), if any, and their respective
counsel in connection with the registration and qualification of the Transfer
Restricted Securities under the state securities or blue sky laws of such
jurisdictions as the selling Holders or underwriter(s), if any, may request and
do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the Shelf Registration Statement; provided, however, that none of the Company
nor the Guarantors shall be required to register or qualify as a foreign
corporation where it is not then so qualified or to take any action that would
subject it to the service of process in suits or to taxation, other than as to
matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not then so subject;

(xii) shall issue, upon the request of any Holder of Transfer Restricted
Securities covered by the Shelf Registration Statement, Exchange Securities
having an aggregate principal amount equal to the aggregate principal amount of
Transfer Restricted Securities surrendered to the Company by such Holder in
exchange therefor or being sold by such Holder, such Exchange Securities to be
registered in the name of such Holder or in the name of the purchaser(s) of such
Securities, as the case may be, and in return, the Transfer Restricted
Securities held by such Holder shall be surrendered to the Company for
cancellation;

(xiii) cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders or the underwriter(s),
if any, may request at least three Business Days prior to any sale of Transfer
Restricted Securities made by such Holders or underwriter(s);

(xiv) use commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xi) hereof;

(xv) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein not misleading;

(xvi) provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities and provide the
Trustee under the Indenture with printed certificates for such Securities which
are in a form eligible for deposit with the Depository Trust Company and take
all other action necessary to ensure that all such Securities are eligible for
deposit with the Depository Trust Company;

 

-13-



--------------------------------------------------------------------------------

(xvii) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter (including
any “qualified independent underwriter”) that is required to be retained in
accordance with the rules and regulations of FINRA;

(xviii) otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Securities Act (which
need not be audited) for the twelvemonth period commencing after the effective
date of the Registration Statement;

(xix) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use commercially reasonable efforts to cause
the Trustee to execute, all documents that may be required to effect such
changes and all other forms and documents required to be filed with the
Commission to enable such Indenture to be so qualified in a timely manner; and

(xx) to the extent such documents are not electronically filed with the
Commission’s Electronic Data Gathering, Analysis and Retrieval system, provide
promptly to each Holder upon request each document filed with the Commission
pursuant to the requirements of Section 13 and Section 15 of the Exchange Act.

(d) Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of the notice referred to in
Section 6(c)(iii)(C) or any notice from the Company of the existence of any fact
of the kind described in Section 6(c)(iii)(D) hereof (in each case, a
“Suspension Notice”), such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to the applicable Registration Statement
until (i) such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(xv) hereof, or (ii) it is advised in
writing (the “Advice”) by the Company that the use of the Prospectus may be
resumed, and has received copies of any additional or supplemental filings that
are incorporated by reference in the Prospectus (each, a “Suspension Period”).
Each Holder receiving a Suspension Notice hereby agrees that it will either
(i) destroy any Prospectuses, other than permanent file copies, then in such
Holder’s possession which have been replaced by the Company with more recently
dated Prospectuses, or (ii) deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Transfer Restricted Securities that was current
at the time of receipt of such notice. In the event the Company shall give any
such notice, the time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to Section 6(c)(iii)(D) hereof to and including
the date when each selling Holder covered by such Registration Statement shall

 

-14-



--------------------------------------------------------------------------------

have received the copies of the supplemented or amended Prospectus contemplated
by Section 6(c)(xv) hereof or shall have received the Advice; provided, however,
that no such extension shall be taken into account in determining whether
Additional Interest is due pursuant to Section 5 hereof or the amount of such
Additional Interest, it being agreed that the Company’s option to suspend use of
a Registration Statement pursuant to this paragraph shall be treated as a
Registration Default for purposes of Section 5 hereof.

SECTION 7. Registration Expenses.

(a) All expenses incident to the Company’s and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Company and the Guarantors,
jointly and severally, regardless of whether a Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees
and expenses (including filings made by any Purchaser or Holder with FINRA (and,
if applicable, the fees and expenses of any “qualified independent underwriter”
and its counsel that may be required by the rules and regulations of FINRA));
(ii) all fees and expenses of compliance with federal securities and state
securities or blue sky laws; (iii) all expenses of printing (including printing
certificates for the Exchange Securities to be issued in the Exchange Offer and
printing of Prospectuses), messenger and delivery services; (iv) all fees and
disbursements of counsel for the Company and the Guarantors and, subject to
Section 7(b) hereof, reasonable and documented fees and disbursements for one
counsel for all of the Holders of Transfer Restricted Securities; (v) all
application and filing fees in connection with listing the Exchange Securities
on a securities exchange or automated quotation system pursuant to the
requirements thereof; (vi) all fees and disbursements of independent certified
public accountants of the Company and the Guarantors (including the expenses of
any special audit and comfort letters required by or incident to such
performance); and (vii) all fees and disbursements of the Trustee and its
counsel.

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company and the Guarantors, jointly and
severally, will reimburse the Purchaser and the Holders of Transfer Restricted
Securities being tendered in the Exchange Offer and/or resold pursuant to the
“Plan of Distribution” contained in the Exchange Offer Registration Statement or
registered pursuant to the Shelf Registration Statement, as applicable, for the
reasonable and documented fees and disbursements of not more than one counsel,
which shall be chosen by the Holders of a majority in principal amount of the
Transfer Restricted Securities for whose benefit such Registration Statement is
being prepared.

SECTION 8. Indemnification.

(a) The Company and the Guarantors agree, jointly and severally, to indemnify
and hold harmless (i) each Holder and (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the

 

-15-



--------------------------------------------------------------------------------

Persons referred to in this clause (ii) being hereinafter referred to as a
“controlling person”) and (iii) the respective officers, directors, partners,
employees, representatives and agents of any Holder or any controlling person
(any Person referred to in clause (i), (ii) or (iii) may hereinafter be referred
to as an “Indemnified Holder”), to the fullest extent lawful, from and against
any and all losses, claims, damages, liabilities, judgments, actions and
expenses (including, without limitation, and as incurred, reimbursement of all
reasonable out-of-pocket costs of investigating, preparing, pursuing, settling,
compromising, paying or defending any claim or action, or any investigation or
proceeding by any governmental agency or body, commenced or threatened,
including the reasonable fees and expenses of counsel to any Indemnified
Holder), joint or several, directly or indirectly caused by, related to, based
upon, arising out of or in connection with any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
Prospectus (or any amendment or supplement thereto), or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages, liabilities or expenses are (i) caused by an untrue
statement or omission or alleged untrue statement or omission that is based upon
information relating to such Holder furnished in writing to the Company by or on
behalf of such Holder expressly for use therein or (ii) out of sales of Transfer
Restricted Securities registered on a Registration Statement made during a
Suspension Period after notice is given pursuant to Section 6(d) hereof. This
indemnity agreement shall be in addition to any liability which the Company or
any of the Guarantors may otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Company or the Guarantors of its obligations
pursuant to this Agreement except to the extent that it had been materially
prejudiced by such failure. Such Indemnified Holder shall have the right to
employ its own counsel in any such action, and the fees and expenses of such
counsel shall be paid, as incurred, by the Company and the Guarantors
(regardless of whether it is ultimately determined that an Indemnified Holder is
not entitled to indemnification hereunder). The Company and the Guarantors shall
not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one separate firm of attorneys (in addition to
any local counsel) at any time for such Indemnified Holders, which firm shall be
designated by the Holders. The Company and the Guarantors shall be liable for
any settlement of any such action or proceeding effected with the Company’s and
the Guarantors’ prior written consent, which consent shall not be withheld
unreasonably, and each of the Company and the Guarantors agrees to indemnify and
hold harmless any Indemnified Holder from and against any loss, claim, damage,
liability or reasonable out-of-pocket expense by reason of any settlement of any
action effected with the written consent of the Company and the Guarantors. The
Company and the Guarantors shall not, without the prior written consent of each
Indemnified Holder, settle or compromise or consent to the entry of judgment in
or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought hereunder (whether or not any Indemnified Holder is a party

 

-16-



--------------------------------------------------------------------------------

thereto), unless such settlement, compromise, consent or termination
(i) includes an unconditional release of each Indemnified Holder from all
liability arising out of such action, claim, litigation or proceeding and
(ii) does not include a statement as to an admission of fault, culpability or a
failure to act, by or on behalf of the Indemnified Holder.

(b) By its acquisition of Transfer Restricted Securities each Holder of Transfer
Restricted Securities agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors and their respective directors and officers
of the Company and the Guarantors who sign a Registration Statement, and any
Person controlling (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Company or any of the Guarantors, and the
respective officers, directors, partners, employees, representatives and agents
of each such Person, to the same extent as the foregoing indemnity from the
Company and the Guarantors to each of the Indemnified Holders, but only with
respect to claims and actions based on information relating to such Holder
furnished in writing by such Holder expressly for use in any Registration
Statement. In case any action or proceeding shall be brought against the
Company, the Guarantors or their respective directors or officers or any such
controlling person in respect of which indemnity may be sought against a Holder
of Transfer Restricted Securities, such Holder shall have the rights and duties
given the Company and the Guarantors, and the Company, the Guarantors, their
respective directors and officers and such controlling person shall have the
rights and duties given to each Holder by the preceding paragraph. The liability
of any Holder of Transfer Restricted Securities under this Section 8(b) shall
not exceed the aggregate net proceeds to such Holder, if any, received from the
sale of Transfer Restricted Securities or Exchange Securities pursuant to any
Registration Statement.

(c) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, and the Holders, on the other hand,
from the Initial Placement (which in the case of the Company and the Guarantors
shall be deemed to be equal to the total gross proceeds to the Company and the
Guarantors from the Initial Placement), the amount of Additional Interest which
did not become payable as a result of the filing of the Registration Statement
resulting in such losses, claims, damages, liabilities, judgments actions or
expenses, and such Registration Statement (and, if applicable, from sales of
Transfer Restricted Securities pursuant to a Shelf Registration Statement), or
if such allocation is not permitted by applicable law, the relative fault of the
Company and the Guarantors, on the one hand, and the Holders, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of the Company, on the one hand,
and of the Indemnified Holder, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or any of the Guarantors, on the
one hand, or the Indemnified Holders, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid

 

-17-



--------------------------------------------------------------------------------

or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include, subject to the
limitations set forth in the second paragraph of Section 8(a) hereof, any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

The Company, the Guarantors and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, the total amount to be contributed by a Holder pursuant to this
Section 8 shall be limited to the aggregate net proceeds, if any, received by
such Holder from the sale of Transfer Restricted Securities or Exchange
Securities pursuant to any Registration Statement. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 8(c) are several in proportion to the
respective principal amount of Initial Securities held by each of the Holders
hereunder and not joint.

SECTION 9. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lockup letters and other documents required under the terms of such
underwriting arrangements.

SECTION 10. Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment banker(s) and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Company.

SECTION 11. Miscellaneous.

(a) Remedies. Each of the Company and the Guarantors hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(b) No Inconsistent Agreements. Each of the Company and the Guarantors will not
on or after the date of this Agreement enter into any agreement with respect to
its securities that

 

-18-



--------------------------------------------------------------------------------

violates the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof. Other than this Agreement, the
Registration Rights Agreement for the Second Lien Notes and the Registration
Rights Agreement for the Convertible Notes, neither the Company nor any of the
Guarantors has entered into any agreement granting any registration rights with
respect to its securities to any Person. The rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of the Company’s or any of the Guarantors’
securities under any agreement in effect on the date hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 11(c)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Company or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect directly or indirectly the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly or indirectly affects the rights of the Trustee
hereunder, the Company shall obtain the written consent of the Trustee with
respect to which such amendment, qualification, supplement, waiver, consent or
departure is to be effective.

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Company:

Horizon Lines, LLC

4064 Colony Road

Suite 200

Charlotte, North Carolina 28211

Fax: (704) 973-7010

Attention: Michael F. Zendan II

With a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Fax: (212) 446-6460

Attention: Christian O. Nagler

 

-19-



--------------------------------------------------------------------------------

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k) Use of FWP. No Holder shall use, in any offering registered on a
Registration Statement, a Free Writing Prospectus prepared by or on behalf of
the relevant Holder or used or referred to by such Holder in connection with the
offering of Transfer Restricted Securities without the prior written consent of
the Company, which consent shall not be unreasonably withheld.

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HORIZON LINES, LLC. By:  

 

  Name:   Title: HORIZON LINES, INC. HORIZON LINES HOLDING CORP. HAWAII
STEVEDORES, INC. HORIZON LINES OF PUERTO RICO, INC. HORIZON LINES OF ALASKA, LLC
HORIZON LINES OF GUAM, LLC HORIZON LINES VESSELS, LLC H-L DISTRIBUTION SERVICE,
LLC HORIZON LOGISTICS, LLC AERO LOGISTICS, LLC SEA-LOGIX, LLC HORIZON SERVICES
GROUP, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

By:   Purchasers By:  

 

  Authorized Signatory: